DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Interpretation under 35 U.S.C. 112(f) has been fully considered and is withdrawn. 
Rejection of claim 21 under 35 U.S.C. 112(b) has bene fully considered and is withdrawn.
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,7-10,12-14,18 rejected under 35 U.S.C. 103 as being taught by Mlinar; Marko et al. (US 10090347 B1) in view of Qian; Yin et al. (US 20170115436 A1)
Regarding claim 1, Mlinar teaches, 
An imaging device (“image sensor with both visible light and near-infrared sensitivity”)[4:51-53 and Fig. 4-13] comprising: 
a pixel array part (4:46-53 and Fig. 13, “image sensor 14”) that includes plurality of pixel groups, (4:31-50, “both visible light color filter elements and near-infrared color filter elements over pixel array 32”) wherein 
each pixel group of the plurality of pixel groups includes (6:66-67 and 7:1-2, ” 4×4 unit square 102 may be used to determine the processed value N′ in the upper-left quadrant of processed 2×2 unit square 104”) four pixels in a matrix of 2x2,
the plurality of pixel groups includes: 
a first pixel group, (6:7-49 and Fig. 13, upper right quadrant of the image sensor 14) wherein 
three pixels of the four pixels of the first pixel group are configured to receive red light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 red visible R pixels in the upper right quadrant of the image sensor 14) and 
a first pixel of the four pixels of the first pixel group is configured to receive infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 1 near-infrared N pixel in the upper right quadrant of the image sensor 14)
a second pixel group, (6:7-49 and Fig. 13, lower left quadrant of the image sensor 14)  wherein
three pixels of the four pixels of the second pixel group are configured to receive blue light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 blue visible B pixels in the lower left quadrant of the image sensor 14) and 
a second pixel of the four pixels of the second pixel group is configured to receive infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 1 near-infrared N pixel in the lower left quadrant of the image sensor 14)
a third pixel group, (6:7-49 and Fig. 13, upper left quadrant of the image sensor 14) wherein 
three pixels of the four pixels of the third pixel group are configured to receive green light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 green visible G pixels in the upper left quadrant of the image sensor 14) and 
a third pixel of the four pixels of the third pixel group is configured to receive infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 1 near-infrared N pixel are in the upper left quadrant of the image sensor 14) and 
a fourth pixel group, (6:7-49 and Fig. 13, lower right quadrant of the image sensor 14)  wherein 
three pixels of the four pixels of the third pixel group are configured to receive green light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 green visible G pixels in the lower right quadrant of the image sensor 14) and 
a fourth pixel of the four pixels of the fourth pixel group is configured to infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 1 near-infrared N pixel are in the lower right quadrant of the image sensor 14) 
each pixel of the three pixels of each of the first pixel group, (6:7-49, “3 red visible R pixels” in the upper right quadrant of the image sensor 14) the second pixel group, (6:7-49, “3 blue visible B pixels” in the lower left quadrant of the image sensor 14) the third pixel group, (6:7-49 and Fig. 13, “3 green visible G pixels” in the upper left quadrant of the image sensor 14) and the fourth pixel group (6:7-49 and Fig. 13, “3 green visible G pixels” in the lower right quadrant of the image sensor 14) includes a color filter and an infrared light absorption filter (4:40-44, “Pixels with a green color filter element are labeled “G”, pixels with a red color filter element are labeled “R”, pixels with a blue color filter element are labeled “B”, and pixels with a near-infrared color filter element are labeled “N.””), and 
the first pixel group, the second pixel group, the third pixel group, and the fourth pixel group are arranged to form a set of 2x2 units in which the first pixel group and the second pixel group are diagonally positioned, and the third pixel group and the fourth pixel group are diagonally positioned. (6:7-49 and Fig. 13, “pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with quadrant with the visible red R pixels diagonal to the quadrant with the visible blue B pixels, and quadrant with the visible green G pixels diagonal from each other as depicted in Fig. 13)
	But does not explicitly teach, 
color filter and an infrared light absorption filter in contact with the color filter
	However, Qian teaches additionally, 
color filter and an infrared light absorption filter in contact with the color filter
 (¶18 and Fig. 4B, “d a visible-wavelength filter layer 408 formed on top of invisible-wavelength layer 406 such that invisible-wavelength layer 406 is sandwiched between sensor 404 and visible-wavelength layer 408”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian which sandwiches the visible wavelength filter with the invisible wavelength filter. This layering supports a minimally repeating number of filters needed such that the filters have fewer individual filters.  

Regarding claim 2, Mlinar with Qian teaches the limitation of claim 1,
	Mlinar teaches additionally, 
the first pixel, the second pixel, the third pixel, and the fourth pixel at a same position in a corresponding group of the plurality of pixel groups. (6:7-49 and Fig. 13, “pixel group (e.g., quadrant)” with near-infrared N pixel in the lower right of the pixel group (quadrant) as depicted in Fig. 13)

Regarding claim 3, Mlinar with Qian teaches the limitation of claim 2,
	Mlinar teaches additionally, 
each of the four pixels of each pixel group of the plurality of pixel groups includes an on-chip lens. (5:54-67, “Each pixel may be covered by a respective microlens”)

Regarding claim 4, Mlinar with Qian teaches the limitation of claim 1,
	Mlinar teaches additionally, 
the color filter includes one of a red filter, a green filter, or a blue filter, (4:31-50, image sensor 14 may include visible light color filter elements such that “Pixels with a green color filter element are labeled “G”, pixels with a red color filter element are labeled “R”, pixels with a blue color filter element are labeled “B”) 
	Qian teaches additionally, 
each of the first pixel, the second pixel, the third pixel, and the fourth pixel includes an infrared light transmission filter. (¶19 and Fig. 4b, “ Invisible-wavelength filter layer 406 has two different invisible photoresponse is: SIR and IR” which are “ are infrared cut-off filters designed to reflect or block infrared wavelengths while passing visible light” and “are designed to pass infrared radiation while rejecting visible radiation” for each pixel as depicted in Fig. 4b)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian which sandwiches the visible wavelength filter with the invisible wavelength filter. This layering supports a minimally repeating number of filters needed such that the filters have fewer individual filters.  

Regarding claim 7, Mlinar with Qian teaches the limitation of claim 1,
	Mlinar teaches additionally, 
the first pixel adjacent to each of the second pixel, the third pixel, and the fourth pixel, so that the first pixel, the second pixel, the third pixel, and the fourth pixel are in the matrix of 2x2 in every four adjacent pixel groups of the plurality of pixel groups. (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with near-infrared pixels collected into the center of the 4x4 unit cell as depicted in Fig. 12)

Regarding claim 8, Mlinar with Qian teaches the limitation of claim 7,
	Mlinar teaches additionally, 
each pixels of the four pixels of each pixel group of the plurality of pixel groups includes an on-chip lens. (5:54-67, “Each pixel may be covered by a respective microlens”)

Regarding claim 9, Mlinar with Qian teaches the limitation of claim 7,	
	Mlinar teaches additionally, 
each pixel of the three pixels of each of the first pixel group, the second pixel group, the third pixel group, and fourth pixel group further includes an on-chip lens, (11:36-58, “each visible light pixel sub-group may be covered by a single respective microlens of the plurality of microlenses”) and 
the first pixel, the second pixel, the third pixel, and fourth pixel include a common on-chip lens. (11:36-58 and Fig. 12, “near-infrared light pixel sub-group may be covered by a single respective microlens of the plurality of microlenses” such as for the sub-group of near-infrared N pixels as depicted in Fig. 12)

Regarding claim 10, Mlinar with Qian teaches the limitation of claim 7, 
	Mlinar teaches additionally, 
the color filter includes one of a red filter, a green filter, or a blue filter, (4:31-50, image sensor 14 may include visible light color filter elements such that “Pixels with a green color filter element are labeled “G”, pixels with a red color filter element are labeled “R”, pixels with a blue color filter element are labeled “B”) and 
the first pixel, the second pixel, the third pixel, and fourth pixel include a common infrared light transmission filter. (4:31-50, 11:36-58, and Fig. 12, image sensor 14 may include near-infrared color filter elements such that pixels with “a near-infrared color filter element are labeled “N.”” such as for the sub-group of near-infrared N pixels as depicted in Fig. 12)

Regarding claim 12, Mlinar with Qian teaches the limitation of claim 1,
	Mlinar teaches additionally, 
image data having a red component, a green component, and a blue component is generated for each pixel of the three pixels of each of the first pixel group, the second pixel group, the third pixel group, and fourth pixel group. (9:34-48, “signals from each visible light pixel in each group may be averaged to obtain a representative signal (R′, G′, or B′) for that group”)

Regarding claim 13, Mlinar with Qian teaches the limitation of claim 1,
	Mlinar teaches additionally, 
data of pixels of a same color in each pixel group of the plurality of pixel groups is added to generate image data. (9:34-48, “signals from each visible light pixel in each group may be averaged to obtain a representative signal (R′, G′, or B′) for that group” such that signals from “green pixels in group 56-1 may be averaged to obtain G′ in the upper-left quadrant of unit square 106” and the signals from “red pixels in group 56-2 may be averaged to obtain R′ in the upper-right quadrant of unit square 106, etc.”)

Regarding claim 14, Mlinar with Qian teaches the limitation of claim 7,
	Mlinar teaches additionally, 
the first pixel, the second pixel, the third pixel, and fourth pixel is added to generate image data. (6:64-67,7:1-30,8:20-28, and fig. 16, “signals from the near-infrared pixels of group” 56-1, 56-2, 56-3, and 56-4 adjusted based on information from neighboring visible light pixels such as the respective neighboring green, red or blue pixels; and “signals from the green pixels of group” 56-1 and 56-4, “signals from red pixels from 56-2”, and “signals from blue pixels of group 56-3” each adjusted based on information from neighboring near-infrared light pixels, are combined to create “YUV data”)

Regarding claim 18, it is a system which includes the device of claim 1. 
Mlinar teaches additionally,  
An image processing system (2:15-19 and fig. 1, “system 100 may include an imaging system such as imaging system 10”) comprising: 
an imaging device configured to image a subject (2:15-19, 2:35-53, and Fig. 1, “imaging system 10 may include camera module 12” includes one or more “image sensors 14 and one or more lenses” which generate “still and video image data”) and a signal circuitry configured to process a signal from the imaging device, (2:15-19, 2:35-53, and Fig. 1, “imaging system 10 may include camera module 12” includes “image processing and data formatting circuitry 16”)
	Refer to claim 1 to teach the limitations of claim 18.

Claim 5,6,11,19 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Qian; Yin et al. (US 20170115436 A1) in view of Yuki; Ryuzo et al. (US 20120169962 A1)
Regarding claim 5, Mlinar with Qian teaches the limitation of claim 4,
	But does not explicitly teach the additional limitation of claim 5,
	However, Yuki teaches additionally, 
infrared light transmission filter (¶67, “infrared light transmission filter 18”) includes at least two of the red filter, the green filter, and the blue filter. (¶67, “infrared light transmission filter 18” obtained by “laminating a red color filter and a blue color filter.”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the filter of Yuki which laminates two color filters. This makes use of already existing filters currently used on the optical sensor for the visible light filters. 

Regarding claim 6, Mlinar with Qian with Yuki teaches the limitation of claim 5,
	Yuki teaches additionally, 	
the infrared light transmission filter further includes the red filter and the blue filter. (¶67, “infrared light transmission filter 18” obtained by “laminating a red color filter and a blue color filter.”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the filter of Yuki which laminates two color filters. This makes use of already existing filters currently used on the optical sensor for the visible light filters. 

Regarding claim 11, Mlinar with Qian teaches the limitation of claim 10,
	But does not explicitly teach the additional limitation of claim 11,
	However, Yuki teaches additionally, 
common infrared light transmission filter (¶67, “infrared light transmission filter 18”) includes at least two of the red filter, the green filter, or the blue filter. (¶67, “infrared light transmission filter 18” obtained by “laminating a red color filter and a blue color filter.”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the filter of Yuki which laminates two color filters. This makes use of already existing filters currently used on the optical sensor for the visible light filters. 

Regarding claim 19, Mlinar with Qian teaches the limitation of claim 18,
	But does not explicitly teach the additional limitation of claim 19,
	However, Yuki teaches additionally,
a light source configured to irradiates the subject with the infrared light. (¶77, “infrared light emitted from the backlight 10 goes out of a surface of the liquid crystal panel, and is reflected by an object K to be detected”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the backlight of Yuki which generates light to reflect off an object. This provides a controlled environment to which can detect noise components due to external light. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Qian; Yin et al. (US 20170115436 A1) in view of Zuleta; Ignacio et al. (US 20180098014 A1)
Regarding claim 15, Mlinar with Qian teaches the limitation of claim 1,
	Mlinar teaches, 
three pixels of each of the first pixel group, the second pixel group, the third pixel group, and the fourth pixel group (6:7-49 and Fig. 13, quadrants as depicted in Fig. 13 which includes respective 3 red, blue or green visible pixels and 1 near-infrared N pixel in each quadrant of the image sensor 14)
But does not explicitly teach the additional limitation of claim 15,However, Zuleta teaches additionally, 
pixels in each pixel group are exposed under different exposure conditions. (¶98, “CCD image sensor including distinct regions for imaging red, green, near infrared, and blue wavelengths” perform panchromatic imaging with “different exposure times” which “varies with region”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the imaging technique of Zuleta which varies exposure time of distinct imaging regions. This helps to achieve high dynamic range imaging. 

Claim 16,17 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Qian; Yin et al. (US 20170115436 A1) in view of Zuleta; Ignacio et al. (US 20180098014 A1) in view of Shimizu; Makoto (US 20060146155 A1)
Regarding claim 16, Mlinar with Qian with Zuleta teaches the limitation of claim 15,
	Mlinar teaches additionally, 
each of the first pixel, the second pixel, the third pixel, and the fourth pixel is at a same position in a corresponding pixel group of the plurality of pixel groups, (6:7-49 and Fig. 13, “pixel group (e.g., quadrant)” with near-infrared N pixel in the lower right of the pixel group (quadrant) as depicted in Fig. 13)
But does not explicitly teach the additional limitation of claim 16,
	However, Shimizu teaches additionally, 
a pair of scanning lines is arranged in each pixel row of the plurality of pixel groups, (¶107 and 69, “the group of registers 41 corresponding to the signal lines L1 are connected to a first transfer line 42A, the group of registers 41 corresponding to the signal lines L2 connected to a second transfer line 42B” such that “image pick-up elements of each sub-group are connected to different signal lines L1 (La1), L2 (La2)”) and 
 pixels in each image row, are alternately connected to a first scanning line and a second scanning line. (¶90, “duplexer circuit 60 switches the transfer lines 42A, 42B within the line scanning cycle, so that digital image signals of alternate rows are serially outputted through the duplexer circuit 60”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the imaging technique of Zuleta with the row switching of Shimizu which outputs rows of scans in alternating fashion. This allows for an effective way to sample scan while effectively reducing power consumption. 

Regarding claim 17, Mlinar with Qian with Zuleta teaches the limitation of claim 15,
	Mlinar teaches additionally, 
the first pixel is adjacent to each of the second pixel, the third pixel, and the fourth pixel, so that the first pixel, the second pixel, the third pixel, and the fourth pixel are in the matrix of 2x2 in every four adjacent pixel groups of the plurality of pixel groups, (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with near-infrared pixels collected into the center of the 4x4 unit cell as depicted in Fig. 12)
But does not explicitly teach the additional limitation of claim 16,
	However, Shimizu teaches additionally, 
a pair of scanning lines is arranged in each pixel row of the plurality of pixel groups, (¶107 and 69, “the group of registers 41 corresponding to the signal lines L1 are connected to a first transfer line 42A, the group of registers 41 corresponding to the signal lines L2 connected to a second transfer line 42B” such that “image pick-up elements of each sub-group are connected to different signal lines L1 (La1), L2 (La2)”) and 
in pixels in each image row, every pixel is alternately connected to a first scanning line and a second scanning line. (¶90, “duplexer circuit 60 switches the transfer lines 42A, 42B within the line scanning cycle, so that digital image signals of alternate rows are serially outputted through the duplexer circuit 60”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the imaging technique of Zuleta with the row switching of Shimizu which outputs rows of scans in alternating fashion. This allows for an effective way to sample scan while effectively reducing power consumption. 

Claim 20,21 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Qian; Yin et al. (US 20170115436 A1) in view of Honjo; Kenichi et al. (US 8284301 B2)
Regarding claim 20, Mlinar with Qian teaches the limitation of claim 18,
	But does not explicitly teach the additional limitation of claim 20,
	However, Honjo teaches additionally, 
authentication processing based on an infrared light image. (23:20-38,11:55-67,12:1-6, and 28:38-48,”that receives subject light guided by a mirror box device and performs phase difference autofocusing” on the basis of image data acquired by the CMOS image sensor 110 such as “near infrared light” that is more readily detected by the phase difference detection units used to “corrects deviation in the focal position between reference light and near infrared light in the performance of video autofocusing”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the phase difference detection of Honjo which uses infrared phase difference detection. This type of detection can improve the system by basing measurements off of a wavelength less susceptible to attenuation.  

Regarding claim 21, Mlinar with Qian teaches the limitation of claim 18,
	Mlinar teaches additionally, 
the first pixel is adjacent to each of the second pixel, the third pixel, and the fourth pixel, so that the first pixel, the second pixel, the third pixel, and the fourth pixel are in the matrix of 2x2 in every four adjacent pixel groups of the plurality of pixel groups,72SYP327878WO01 (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with near-infrared pixels collected into the center of the 4x4 unit cell as depicted in Fig. 12)
first pixel, the second pixel, the third pixel, and the fourth pixel include a common on-chip lens, (11:36-58 and Fig. 12, “near-infrared light pixel sub-group may be covered by a single respective microlens of the plurality of microlenses” such as for the sub-group of near-infrared N pixels as depicted in Fig. 12) and 
first pixel, the second pixel, the third pixel, and the fourth pixel (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel”)
But does not explicitly teach the additional limitation of claim 21,
	However, Honjo teaches additionally, 
the circuitry (23:20-38, “phase difference detection units”) is further configured to execute authentication processing by using at least one of an infrared light image or a depth map, (23:20-38,11:55-67,12:1-6, and 28:38-48,”that receives subject light guided by a mirror box device and performs phase difference autofocusing” on the basis of image data acquired by the CMOS image sensor 110 such as “near infrared light” that is more readily detected by the phase difference detection units used to “corrects deviation in the focal position between reference light and near infrared light in the performance of video autofocusing”) and 
the depth map is based on an image plane phase difference of the pixels. (23:20-38,11:55-67,12:1-6, and 28:38-48,”that receives subject light guided by a mirror box device and performs phase difference autofocusing” on the basis of image data acquired by the CMOS image sensor 110 such as “near infrared light” that is more readily detected by the phase difference detection units used to “corrects deviation in the focal position between reference light and near infrared light in the performance of video autofocusing”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Mlinar with the layered filters of Qian with the phase difference detection of Honjo which uses infrared phase difference detection. This type of detection can improve the system by basing measurements off of a wavelength less susceptible to attenuation.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483